 Case 4:18-cv-00763-ALM Document 19 Filed 02/27/19 Page 1 of 2 PageID #: 115




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 RONALD LEE KAIN,                                  §
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                §
                                                              Civil Action No. 4:18-CV-00763-ALM
                                                   §
 EXPERIAN INFORMATION                              §
 SOLUTIONS, INC.,                                  §
                                                   §
         Defendant.                                §


                      STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff Ronald Lee Kain, in accordance with Federal Rule of Civil Procedure

41(a)(1)(A)(ii), hereby stipulates to the dismissal, with prejudice, of his action against Defendant

Experian Information Solutions, Inc. As indicated by the signatures of counsel below, all parties

stipulate to the dismissal, with prejudice, of this action.

        It is further stipulated that all parties shall bear their respective costs and attorneys’ fees

incurred in this matter.

        This 27th day of February, 2019.

Tyson M. Lies                                           Jason L. Van Dyke
Tyson M. Lies                                           Jason L. Van Dyke
JONES DAY                                               The Van Dyke Law Firm P.L.L.C.
2727 North Harwood Street                               108 Durango Drive
Dallas, Texas 75201-1515                                Crossroads, TX 76227
Phone: (214) 969-3784                                   Phone: (469) 964-5346
Facsimile: (214) 969-5100                               Facsimile: (972) 421-1830
tlies@jonesday.com                                      jason@vandykelawfirm.com

Attorney for Defendant                                  Attorney for Plaintiff
Experian Information Solutions, Inc.                    Ronald Lee Kain


                                                 -1-
 Case 4:18-cv-00763-ALM Document 19 Filed 02/27/19 Page 2 of 2 PageID #: 116




                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed on February 27, 2019, with the Court
via the CM/ECF system, causing it to be served upon the following:

Jason L. Van Dyke
The Van Dyke Law Firm P.L.L.C.
108 Durango Drive
Crossroads, TX 76227
(972) 964-5346


                                                             s/ Tyson M. Lies
                                                             Tyson M. Lies




                                               -2-
